                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                Statesville Division


 UNITED STATES OF AMERICA,

     v.                                                    No. 5:19-cr-22-MOC

 GREG E. LINDBERG, et al.,

                         Defendants.


UNOPPOSED MOTION TO TEMPORARILY MODIFY CONDITIONS OF RELEASE

          Defendant Greg E. Lindberg respectfully requests that the Court temporarily modify the

conditions of his pretrial release. Specifically, Mr. Lindberg requests that he be allowed to travel

overnight from his current residence to Dallas, Texas on January 27, 2020, so that he may attend in-

person meetings with his counsel, who are based in Dallas, Texas. In support of this Motion, Mr.

Lindberg states the following:

          1.     Mr. Lindberg was indicted pursuant to sealed indictment on March 18, 2019, and Mr.

Lindberg surrendered to law enforcement on April 2, 2019, when the indictment was unsealed.

          2.     Mr. Lindberg made his initial appearance the same day, entering a plea of not guilty,

and was released subject to a secured bond, travel restrictions limiting his travel to the Western District

of North Carolina, the Southern District of New York, or “as approved by the Office of Probation

and Pretrial Services.” See Dkt. Ent. 16.

          3.     On the evening of Friday, January 24, 2020, the undersigned counsel became aware

that Mr. Lindberg’s probation officer would not permit Mr. Lindberg to travel overnight anywhere,

including to Dallas, Texas, to meet with his counsel, without prior approval from this Court.




      Case 5:19-cr-00022-MOC-DSC Document 118 Filed 01/27/20 Page 1 of 4
       4.      Accordingly, Mr. Lindberg now seeks a temporary modification to the conditions of

his release to allow for him to travel overnight so that he can confer with counsel to prepare for his

upcoming trial, which is scheduled to begin in twenty-two (22) days on February 18, 2020.

       5.      In particular, Mr. Lindberg is seeking this Court’s permission to stay overnight in

Dallas, Texas at the Rosewood Mansion on Turtle Creek hotel so that he may fly into Dallas the

evening of January 27, 2020 and then return to his residence on January 29, 2020, maximizing the time

he has in-person with his counsel.

       6.      The undersigned counsel has informed Mr. Lindberg’s probation officer of this

request, and the United States Probation Office is not opposed to this request (pending the Court’s

approval).

       7.      The undersigned counsel has also conferred with the Government, and the

Government does not oppose this temporary modification.

       WHEREFORE, Defendant Greg E. Lindberg, respectfully moves this Court for an Order

allowing Mr. Lindberg to travel overnight from his residence to Dallas, Texas from January 27, 2020

to January 29, 2020.




                                                  2

      Case 5:19-cr-00022-MOC-DSC Document 118 Filed 01/27/20 Page 2 of 4
 Respectfully submitted this 27th day of January, 2020.


                                        s/ Brandon N. McCarthy
                                        Brandon N. McCarthy (admitted pro hac vice)
                                        Texas Bar No. 24027486
                                        KATTEN MUCHIN ROSENMAN LLP
                                        1717 Main Street, Suite 3750
                                        Dallas, TX 75201
                                        214-765-3600
                                        brandon.mccarthy@katten.com

                                        Jeffrey C. Grady
                                        N.C. State Bar No. 32695
                                        KATTEN MUCHIN ROSENMAN LLP
                                        550 S. Tryon Street
                                        Suite 2900
                                        Charlotte, NC 28202-4213
                                        704-444-2036
                                        jeff.grady@katten.com


                                        Counsel for Defendant Greg Lindberg




                                           3

Case 5:19-cr-00022-MOC-DSC Document 118 Filed 01/27/20 Page 3 of 4
                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 27, 2020, I electronically filed the foregoing motion with the

Clerk of Court using the CM/ECF system, which will send notification to counsel of record.


Dated: January 27, 2020                        Respectfully submitted,


                                               /s/ Brandon McCarthy
                                               Brandon McCarthy (admitted pro hac vice)
                                               KATTEN MUCHIN ROSENMAN LLP
                                               1717 Main Street, Suite 3750
                                               Dallas, TX 75201
                                               214-765-3600
                                               brandon.mccarthy@katten.com


                                               Counsel for Defendant Greg Lindberg




                                                  4

      Case 5:19-cr-00022-MOC-DSC Document 118 Filed 01/27/20 Page 4 of 4
